PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/525,613
Filing Date: 10 May 2017
Appellant(s): Nyholm et al.



__________________
WILLIAM L. WARREN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification states that a user can determine trends on an influence of experimental parameters on a liquid chromatography protocol based upon their own personal observations.  What 
“Many times, the method of determining the influence of least a first and a second experimental parameter involves repeating the steps of performing chromatography purification and displaying registered chromatograms, wherein at least one of the first and the second experimental parameter is varied over a narrower range, as determined from the step of displaying registered chromatograms. The selection of the narrower range for the experimental 15 WO 2016/075207PCT/EP2015/076357parameters is made by the user based on the results presented in the diagram. According to one embodiment, schematically disclosed in figs. 8 and 9, the step of defining chromatography protocol parameters for a subsequent chromatography purification experiment is performed by selecting one or more experimental parameter coordinates in the diagram. This selection may e.g 5be performed by marking a desired parameter region 160 in the diagram 130 using a pointer 170 or the like in the graphical user interface. In fig. 8 the selected parameter region 160 is shown as a rectangle selection, but in alternative embodiments the selection may be of any shape. In fig. 9 the diagram 130 is a matrix type diagram where chromatogram-miniatures are positioned based on the relative order of the experimental parameters for the corresponding experiment rather 10than the experimental parameter coordinates, but in order to enable intuitive selection of a narrower range for the experimental parameters, the selection is performed in an overlay coordinate system whereby the selection is transformed into real parameter ranges for subsequent experiments. 

Nowhere in this section of the specification does it state that based on the narrower range of parameters, the liquid chromatography protocol is performed. In fact, it states that the narrower ranges are used to determine an influence of at least a first and second experimental parameter by repeating purification and displaying registered chromatograms and therefore the examiner finds that the specification lacks enablement for claim 1. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:

(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In the case of the present invention, there is no existence of working examples, as the inventor states that they are doing something on a single screen that is typically done using a number of various individual sheets of paper or screens showing results (Wands Factor G). Further, there is no real way one of ordinary skill in the art to predict the results as it is not clear exactly what is being changed or the amount by which it is being changed (Wands Factor E). Finally, the amount of experimentation that would be necessary in order to determine what exactly is considered a narrower range is extremely large and one of ordinary skill in the art would have a large amount of undue experimentation to be able to come up with practicing the invention as the appellant has intended (Wands Factor H).  Since Claim 1 is deficient, then claims 2-25, which depend rom claim 1, lack enablement as well.  
Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant amended the claims to the applicant amended claim 1 to include that based on a narrower range of at least one of the first and the .



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "representations" in claim 1 is a relative term which renders the claim indefinite.  The term "representations" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the meets and bounds for the term representation is.  What is being represented and how? What is the difference between a regular chromatogram and a representation of one?  What is the difference or significance of the sizes of the various chromatograms?  As clearly shown in applicant’s figure 14, representation 210 is dragged and dropped onto representation 220 to create an enlarged plot 230.  Is 230 also a representation? A combination of representations?  None of this is spelled out or clearly explained.  Further, the term “narrower” in claim 1 is a relative term which narrower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the meets and bounds for the term narrower is. Since Claim 1 is indefinite, then claims 2-25, which depend rom claim 1, are indefinite as well.
(2) Response to Argument
Ground 1
The Examiner has failed to establish a prima facie case of lack of enablement under 35 USC § 112(a), because Appellant’s claims need not recite what is known.
The Examiner poses several questions, for example, as to “[w]hat observations are made,” “what are the changes,” “[h]ow can [one] determine a trend,” and “[w]hat are they measuring?” (Office Action, pages 2 to 4). The Examiner also references “the Wands Factors” and the question of “undue experimentation .. . .” (Office Action, page 6).
To the best of Appellant’s understanding, the Examiner poses these questions as casting a doubt whether the claimed subject matter is sufficiently enabled by Appellant’s specification,
Chromatography is well known, how to perform chromatography is well known, and trends and experimental parameters associated with chromatography are also well known.
While the specification does describe states of experimental parameters as being “low,” “mid,” or “high” with reference to Tables 2 and 3, “it is important not to import into a claim limitations that are not part of the claim” (MPEP 2111.01(H)). Yet, this is precisely the error made by the Examiner in asking “[what are low, mid, and high related to?” (Office Action, page 3), because these terms are not recited in the claims. Nonetheless, with reference to the specification itself, one having ordinary skill in the art would have understood that these terms qualitatively refer to the magnitude of parameters represented in the chromatograms and diagrams including multiple chromatogram representations.
First, if the appellant is stating that everything is well known, then what exactly is the invention? The appellant argues further: “A person having ordinary skill in the art would have appreciated that charts and plots are representations of variations of one or more variables with reference to other variables. “.  Even one of no skill in the art can 
B. Ground 2
The Examiner has failed to establish a prima facie case of lack of written description support under 35 USC § 112(a), because Appellant’s specification provides sufficient express, implicit, or inherent support for the subject matter recited by the claims.
The Examiner asserts that the claimed subject matter lacks adequate written description support. For example, the Examiner asserts that “the disclosure does not state [the claimed subject matter] as written” (Office Action, page 5). This assertion overlooks that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement” (MPEP 2163.02, emphasis added). Instead, “each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure” (MPEP § 2163.05, emphasis added). Moreover, “[a]n Appellant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention” (MPEP § 2163(1), emphasis added).
Even if the term “chromatogram representation” is not expressly recited by the specification, Appellant has unquestionably demonstrated possession of such subject matter. For example, Appellant’s FIGS. 5 through 15, and the associated descriptions at the originally filed specification, at least at page 5, lines 6-9; at page 11, lines 11-32; and at page 14, line 1 to page 18, line 29, demonstrate possession of chromatogram representations displayed with reference to at least two parameter axes, as claimed. The plain meaning of the term “representation” is explicitly, implicitly, or inherently supported by Appellant’s specification.
The Examiner asserts that “[t]here is no disclosure of any representative axes . . .” (Office Action, page 5). Again, the Examiner imposes a standard for written description support that is far higher than the requirement actually set forth under 35 U.S.C. § 112, and as discussed by MPEP § 2163. Merely because the specification does not literally use the terms “axis” or “axes” does not establish lack of written description support (MPEP § 2163(1) and MPEP § 2163.05).
Appellant’s specification throughout discusses positions of representations of chromatograms with reference to one or more parameters, and illustrates examples of chromatograms at different positions based on the parameters at least at FIGS. 5 through 15. A person having ordinary skill in the art would have understood that a graphical representation of variation of an object relative to a parameter defines at least one axis, and variation relative to at least two parameters defines at least two axes.
The Examiner’s assertion that “[tjhere is still no disclosure of any chromatogram representation” (Office Action, page 5) is also erroneous. For example, at least FIG. 6a discloses chromatogram representations.
Claim 1 recites repeating the steps of performing chromatography purification and displaying registered chromatograms, and that that at least one of the first and the second experimental parameter is varied over a narrower range based on the positions of the displayed chromatogram representations along the at least two parameter axes.
Because one having ordinary skill in the art would have appreciated that the term “narrower” is not recited in isolation, but in the context of repeated steps, that parameters would be varied over a narrower range in a repeated step with reference to a prior step. Thus, the term “narrower” raises no issues of written description. Indeed, Appellant’s specification expressly describes that “at least one of the first and the second experimental parameter is varied over a narrower range,” providing adequate written description.
The examiner disagrees.  First and foremost, the appellant speaks of chromatographic representations based on Figure 6a. Figure 6a illustrates various things: 

    PNG
    media_image2.png
    430
    563
    media_image2.png
    Greyscale

	First, is the chromatogram in the “low low” section a chromatographic representation or is the entire figure 6a a chromatographic representation? The appellant doesn’t say, thus it is unclear as to what said representation is or isn’t. Second, with respect to a narrower range, the axis disclosed are parameter 1 and parameter 2. So, are parameters 1 and 2 the same parameters or different ones? The appellant doesn’t say.   Earlier, the appellant argued about the examples of different parameters that can be used. Which ones are used in figure 6a? The appellant doesn’t say.  Can one directly compare resolution to particle size, for example? And if so, how would that be done? The appellant doesn’t say.  As far as a narrower range, can’t low 
Ground 3
The Examiner has failed to establish a prima facie case of indefiniteness 35 U.S.C. § 112(b), because Appellant’s claims, while broad, are not indefinite.
The Examiner asserts that the term “representation” renders the term indefinite. It is well known in the art that the term “chromatogram” refers to a relation between variations in chromatographic parameters in the course of performing a chromatographic technique.
For example, concentration or another parameter varies with time or another parameter in the course of performing chromatography. The relationship between chromatographic parameters in the course of performing chromatography can be represented in a number of ways, such as numerically (for example, as a table with columns setting forth values of representing various parameters at different stages), or graphically.

Chromatogram: The term "chromatogram" refers to a graphical representation of one or more output parameters as registered during at least a part of the chromatography purification. The chromatogram may present the output parameter as a function of time, accumulated volume or any other parameter relevant for the chromatography purification.
(Specification as originally filed, page 5, lines 6-9, emphasis added).
To clarify that the claimed subject matter is directed to a graphical depiction of a chromatogram, Appellant’s claims previously recited the term “chromatogram miniature.” The present claims recite the term “chromatogram representation.” Both of these terms invoke the graphical representation. Indeed, in view of the claims when read as a whole, and other recited terms such as “evaluation diagram” and “axes,” it is clear and definite that the term “chromatogram representation” refers to the graphical representation of a chromatogram.
	A chromatogram is a graphical representation, according to the appellant, so a chromatogram is already a graphical representation of the results of a chromatographic process. So, what is the chromatographic representation representing if the chromatogram is already representing the results graphically?  A chromatogram in and of itself represents results graphically, so what further needs to be represented than the results obtained? The appellant does not say. A chromatogram is already a graphical depiction, so what else is being graphically depicted?  The appellant does not say or make this clear. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RODNEY T FRANK/Examiner, Art Unit 2861                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.fit